Citation Nr: 0938540	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-16 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to April 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).   


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran had hearing acuity worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of an application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A November 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  November 2005 and July 
2006 letters provided such notice.  The Veteran has had ample 
opportunity to respond/ supplement the record.  A May 2007 
then readjudicated the matter (and the Veteran has had 
opportunity to respond).   

The Veteran's pertinent treatment records have been secured.  
He was afforded a VA examination in December 2005.  He has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

B. Factual Background

The Veteran's claim for increase was received in November 
2005.  He asserts he is "entitled to a higher rating on my 
hearing loss".  See VA Form 9 received in June 2007.  

March 2005 to January 2006 VA outpatient treatment records 
include a May 2005 report of an audiological consult (the 
Veteran was referred by a primary provider).  He complained 
of difficulty understanding speech in background noise.  
Audiometry was not reported; it was noted that the Veteran 
had excellent word recognition bilaterally.  The examiner 
indicated that the Veteran had a slight hearing loss through 
"200 Hz" falling to a moderate-severe sensorineural hearing 
loss in both ears.  The examiner commented that the Veteran 
would be expected to have difficulty understanding 
conversation where there was background noise, but was not 
considered a candidate for amplification because he was not 
"motivated to try hearing aids".

On December 2005 VA audiological examination, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT

25
15
70
65
LEFT

15
10
45
65

The average puretone thresholds were 44 decibels, right ear 
and 34 decibels, left ear. Speech audiometry revealed speech 
recognition ability of 100 percent in each ear.  It was noted 
that the Veteran was not receiving any treatment; that the 
associated functional impairment was trouble hearing with 
background noise; and that the condition did not result in 
any time lost from work.

C. Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The appropriate 
evaluation for hearing impairment is determined under the 
criteria found in 38 C.F.R. § 4.85, 4.86. 

To evaluate the degree of disability from service-connected 
defective hearing Table VI is used to determine a Roman 
numeral designation (I through XI), based on test results 
consisting of puretone thresholds and Maryland CNC test 
speech discrimination scores.  The numeric designations are 
then applied to table VII to determine the appropriate rating 
for hearing impairment.  Where there is an exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. 
§ 4.86) the rating may be based solely on puretone threshold 
testing (Table VIA).  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Staged ratings are appropriate for an increased rating claim 
where the factual findings show distinct time periods when 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As the 0 percent rating assigned for the 
Veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, staged ratings are not warranted.

The only audiometry during the appeal period of record 
suitable for rating purposes is that on December 2005 VA 
audiological evaluation.  The Board notes that the examiner 
commented on the functional impairment associated with the 
hearing loss found, and commented regarding its impact on the 
Veteran's activities.  Under 38 C.F.R. § 4.85, Table VI the 
average puretone thresholds of 44 decibels, right ear and 34 
decibels, left ear and speech discrimination scores of 100 
percent in each ear found on the December 2005 audiometry 
correspond to a Level I hearing acuity for each ear.  Under 
Table VII, such levels of hearing acuity warrant a 0 percent 
rating under Code 6100.  The audiometry did not show an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.

The Board has considered whether this matter requires 
referral for extraschedular consideration.  The 
manifestations of the Veteran's hearing loss, and associated 
impairment, are wholly encompassed by the schedular criteria, 
and those criteria are not shown to be inadequate.  
Furthermore, nothing in the Veteran's hearing loss disability 
picture presented by the record suggests that the disability 
picture is exceptional; the functional impairment reported 
(difficulty hearing with background noise) is consistent with 
the audiometric findings, the hearing loss has not impacted 
on earning capacity, and the Veteran does not find the degree 
of hearing loss he has sufficiently disabling to seek 
amplification.  Hence, referral for extraschedular 
consideration is not necessary.  38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the Veteran's 
claim for a compensable rating for his bilateral hearing loss 
disability; therefore, it must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


